3. Zimbabwe
The next item is the debate on six motions for resolution on Zimbabwe.
Mr President, this is not the first time we have discussed the method of governing employed by Robert Mugabe and his party. In July 2008, the European Parliament adopted a resolution implementing sanctions against Robert Mugabe and his entourage. The reason for this decision was, just like today, serious violations of human rights by the ruling administration.
New cases of intimidation, arrests and also the uninvestigated disappearance of political rivals of the ruling party confirm to us that Robert Mugabe and his political party know that a fair and transparent political contest would strip them of power and raise the prospect of penalties for terrorising the population and pillaging the wealth of the country over many years.
We can surely all agree on the adoption of the draft resolution, in the hope that measures initiated by the EU may assist the people of Zimbabwe, who are terrorised by their government, to reverse, with the assistance of civic and opposition leaders, the current difficult situation in the country by means that are as peaceful as possible. For the European Union to accredit an ambassador of Robert Mugabe in this situation would surely be seen as an affront to decent people. Therefore, ladies and gentlemen, let us try, at least through our political behaviour, to promote important political changes in Southern Africa.
author. - Mr President, since I have been in this Parliament, some twelve years now, we have been trying to help the people of Zimbabwe have better lives and greater optimism for the future.
We have been clear on two points. Firstly, that as long as Robert Mugabe remained in power, protected by a small self-serving element in Zanu-PF and the security forces, pillaging the nation's wealth for their own enrichment, there was little prospect of real change. Secondly, that it was up to the people of Zimbabwe, with the support of their African neighbours - and here I name South Africa in particular of course - to bring about the necessary change.
Maybe, just maybe, there is at last some movement in the right direction. You know when Mugabe is worried: he starts to panic. His police and militia start attacking anyone they see as opponents. The MDC is supposed to be in a power-sharing coalition, but in the past few days, MDC Ministers and MPs, as well as human rights activists, have been beaten up and arrested.
I suppose Mugabe is increasingly nervous on two counts. He has seen what has happened to his friend and main bankroller, Gaddafi; and just a week ago, on 31 March, the Southern African Development Community, which includes South Africa and all Zimbabwe's neighbours, at last voiced its grave concern at the resurgence of violence in Zimbabwe. It has called for an end to that violence and for all elements of the global political agreement to be implemented. It has appointed a team to work out a road map to peaceful, free and fair elections in Zimbabwe, and today, that team is in Harare.
We are calling on European governments and the EU to intensify their engagement to use all their political influence in Southern Africa to help bring about rapid change for the better in Zimbabwe and pave the way for properly monitored elections to be held in an atmosphere free from intimidation.
Until there is evidence of real change, the restrictive measures specifically targeting Mugabe and his close allies must remain in place. In this regard, there is no way that the EU should accredit Mugabe's unilaterally appointed envoy as ambassador. Once the people of Zimbabwe have their freedom restored, and genuine democracy and the rule of law established, I feel sure that the international community, including the EU, stands ready to come forward with generous assistance.
Mr President, I have been involved with the situation in Zimbabwe for some ten years now, by my reckoning. I used to work for a development organisation in Amsterdam and, every now and then, we would bring Zimbabwean human rights activists to the Netherlands, to Europe, in order to give them some breathing space. Not just so they could get to know other activists and swap stories, but also to give them an opportunity to get away from Zimbabwe for a little while.
One of the people I met at that time was Abel Chikomo, whom we have also mentioned in this resolution. A human rights activist who has never lost his enthusiasm, his motivation, for the cause in all these years. It is because of people like him that we are adopting these kinds of resolutions because, to be honest, I do not think that Mr Mugabe is losing any sleep over this. What these resolutions are about is ensuring that he and his colleagues from the MDC have renewed motivation to continue their work. What could we possibly aim to do with these resolutions other than enforcing sanctions?
I would therefore insist that we tighten the Kimberley Process for the trade in conflict diamonds to such an extent that diamonds from Zimbabwe are prevented from being offered for sale at all, because they are the reason why the government has been violating human rights, oppressing people, using child labour and so forth. Our involvement in Zimbabwe is well known, but we should continue to mention it, again and again, precisely because of people like Abel Chikomo.
author. - Mr President, it is a matter of grave concern that the human rights situation in Zimbabwe has worsened during the last months in particular, and this concern relates to Zanu-PF's deliberate obstruction of the Zimbabwean government of national unity.
The European Parliament must demand an immediate end to the persecution of the political opposition to Zanu-PF, of civil activists who are being arrested and tortured, and of NGOs, which have been raided and whose members have been detained arbitrarily. The EU should keep its restrictive measures against individuals and entities with links to the Mugabe regime in place until there is real evidence of a change for the better in Zimbabwe.
The Zimbabwean people should also be given freedom of expression without the fear of violent persecution, arbitrary imprisonment or torture, and those who have been committing systematic political harassment should be prosecuted.
The wave of oppression that is breaking over Zimbabwe is a clear sign of the trouble that will precede the coming elections. The international community and, in particular, the political players in the region, such as the Southern African Development Community, cannot tolerate the harassment and arbitrary arrests carried out by Zanu-PF and the security forces against civil society activists and members and supporters of the MDC, and they have to demand greater respect for human rights before the elections take place.
Police raids on offices of human rights organisations, such as the Zimbabwe Human Rights Forum and several others, allegedly in searches for subversive material, and the arrests of various NGO workers and members of the MDC itself, along with students and young activists, which have intensified since February, are tactics in an unacceptable campaign of intimidation. Instead of launching a campaign of terror against those who refuse to sign a petition against the restrictive measures imposed by the EU on leaders linked to Mugabe, the leaders of Zanu-PF should pay more attention to the lessons to be drawn from the Arab Spring, and allow truly free elections to take place.
deputising for the author. - Mr President, firstly, I want to say that I am speaking on behalf of my colleague, Alain Cadec, who was to be the speaker here this afternoon. Of the three topics we are discussing, this is by far the worst and probably the most recurring, as speakers have said. Robert Mugabe has been strutting the world stage for far too long now and has been behaving in a most dictatorial and brutal fashion towards his own people, and particularly towards opponents within his country.
The government of national unity, which was set up in 2009 to bring about democracy, is obviously not working, due to his efforts to ensure that it does not. The intimidation, arbitrary arrests and disappearances - which is probably another way of saying summary executions - of opponents, particularly in recent months, is quite unacceptable. Even NGOs have not escaped: their offices have been raided and their staff have been detained, so it is quite obvious that action needs to be taken against this dictator.
As Mr Van Orden said, at least the African Union is now beginning to form some class of opposition to him, and that gives us here in the European Union an opportunity to side with it and to bring every possible diplomatic force that we have at our disposal to bear on this issue to ensure, firstly, that Mr Mugabe stops the arrests and the executions, and secondly, that the constitution is accepted for the freedom of the Zimbabwean people, which will lead to free elections and the establishment of a truly democratic government in Zimbabwe.
Mr President, we all know that the 2008 agreement, implemented in 2009, for the sharing of power between Robert Mugabe and Morgan Tsvangirai, or between Zanu-PF and the MDC, was not an ideal agreement, nor was it an agreement to bring about an ideal world, but it was the only possible agreement to try to improve the situation of human rights and democracy in Zimbabwe. The fact is that Mr Mugabe and his allies have done everything they can to ensure that this agreement does not work. They have used pressure and intimidation in attempts to break the opposition movement, which now has a majority in the lower house of parliament. Just a few minutes ago, it was reported that there have been attacks and violence towards people who had gathered around a memorial where there were MDC militants.
It is vital that the EU does not avert its gaze from what is happening in Zimbabwe, that it does not allow Mr Mugabe to get away with this final trick of appointing an ambassador without going through his country's constitutional mechanisms, and that it also ensures that the sale of diamonds does not profit Mr Mugabe and his allies.
Mr President, not everyone in Zimbabwe will be happy about today's debate, since in a few days' time, 18 April will be Independence Day in Zimbabwe. Those who do wrong things in this country will have their celebration spoiled.
Agreements concerning the distribution of power are often problematic. This is due to the fact that generally, they do not reflect the result of a democratic decision of the citizens, but a compromise forced by the situation. This was precisely the case in Zimbabwe. However, agreements on the power sharing can be acceptable and may have a positive impact on society if certain conditions are met. One of them is the improvement of the human rights situation. That is why we are dealing with human rights in this country. For example, it is questionable whether the restrictive measures represent a necessary and effective tool. However, we must not allow people who do not want to sign a petition calling for the abolition of these measures to be beaten and harassed. That is why we defend those who struggle for human rights.
Mr President, Mugabe's party and its mechanisms, as my fellow Members said, are currently threatening, torturing and striking out against anyone fighting for democracy, democratic freedoms and the transition to a smooth democratic regime in Zimbabwe.
We are responsible for what is happening in Africa. We have intervened on numerous occasions in the history of democracy on this continent, especially at the beginning when these new countries were being created, and we have obstructed democratic procedures when they threatened our interests. As such, we have a double duty to help Zimbabwe acquire a democratically elected government.
Emotionally, this situation is extremely important to Greeks. We had a very harsh dictatorship from 1967 to 1974 and, at that time, any condemnation from the Council of Europe or an international organisation gave hope to the citizens fighting in Greece.
That is why we must not brook any relations with illegally appointed representatives of Zimbabwe and former associates of the Mugabe regime, and the European Union, together with the countries in its region, must guarantee the transition of Zimbabwe to democracy and the application of the Kimberley Process.
on behalf of the ECR Group. - Mr President, the EU supports the Kimberley Process, which aims to eliminate African conflict diamonds - or so-called blood diamonds - from the global market. However, recent developments in Zimbabwe are worrying. The Chairman of the Kimberley Process, Mr Mathieu Yamba from the Democratic Republic of the Congo, has decided unilaterally, and without consultation, to allow the marketing of diamonds from Zimbabwe's Marange mine. This mine, which was debated in the House last year, was seized by President Robert Mugabe and his cronies. Hundreds of people were dispossessed of their homes and there are reliable reports of his security forces torturing, raping, and even killing, local residents.
The sale of diamonds from the Marange mine will help Mugabe to further consolidate his tyrannical hold on Zimbabwe and, indeed, enrich his Zanu-PF thugs. I therefore urge the European Union, as a party to the Kimberley Process, to raise this scandal at the highest level and insist on the restoration of consensus-based decision making in the Kimberley Process. More generally, I have long been calling for a similar system, a certification, to cover other natural resources extracted in Africa in order to prevent brutal governments or guerrilla groups from selling minerals to fund arms purchases. I am pleased to be working alongside the London-based, internationally renowned, human rights NGO Global Witness in this endeavour, in which the US Administration is leading the way with the passing of the Dodd-Frank Act.
(RO) Mr President, let me begin by saying that whenever I hear talk of Robert Mugabe, I see the Romanian dictator, Nicolae Ceauşescu, before me. In actual fact, in the 1980s, Mugabe was a regular guest of Ceauşescu's, along with Gaddafi. I am grateful to Mr Van Orden because he reminded me of the link between Mugabe and Gaddafi.
In fact, I think that Mugabe has learnt something from Ceauşescu, namely, hatred for civil society activists. The 46 members of civil society who were arrested on 19 February by the security forces in Zimbabwe are currently charged with treason. They are now at risk of being sentenced to death. This is the penalty. Their only 'crime' is that they discussed what happened in Egypt and Tunisia.
The solution for the Mugabe regime is basically to hold fair and free elections. Let us hope that this will be possible on this occasion.
(FI) Mr President, in February, the EU Foreign Affairs Council adopted conclusions concerning the situation in Zimbabwe. The period for EU sanctions to be in effect would be continued, because no adequate progress had really been made in the country's internal reforms.
The lifting of restrictions will require tangible progress to be made in the implementation of the political power sharing agreement of 2008. That apparent power sharing agreement was unable to prevent Mugabe's security forces from continuing to persecute his opponents, and right now, they are being arrested, tortured and murdered, even right up to ministerial level.
Since EU sanctions are not targeted at the people of Zimbabwe, the EU at present is still the country's biggest provider of aid, which it grants, in particular, for agriculture and food production. The EU must continue to put pressure on Mugabe, and if there is a decision to hold elections, the EU should be involved as an observer.
(PL) Mr President, since our last debate on Zimbabwe in October last year, the situation in this country in southern Africa has not changed. Unemployment has reached 90%, average life expectancy is 44 years, and the citizens of this country have no access to basic healthcare services. It is obvious that the political agreement reached two years ago by President Mugabe and Prime Minister Tsvangirai has failed to meet the hopes placed in it and that a new, fully democratic solution is needed. The internal situation in Zimbabwe has not changed in the last six months, but the external situation has. Today, we are debating a country in the context of the 'Spring of Nations' in Africa, and although Harare is 6 000 kilometres away from Tunis, the most recent case of Côte d'Ivoire shows that sometimes, democracy knows no barriers at all. The European Parliament therefore urges the government of Zimbabwe to take into account the current international situation and the strong reorientation in domestic politics and, above all, to cease repression of the political opposition, to release its representatives from the prisons and allow them to participate in the elections.
Six months ago, I said that a poor country like Zimbabwe cannot afford to look for alternative problems. Today, I think that the African 'Spring of Nations' puts an additional strain on the political debt of President Mugabe.
(RO) Mr President, as a member of the Delegation for relations with the Pan-African Parliament, I firmly believe that the European Union, and Lady Ashton in particular, should take a strong stand against the actions of the Mugabe regime involving the intimidation and harassment of human rights activists, and encourage respect for public rights and freedoms, including the freedom of expression and assembly, which Zimbabwe has formally committed to at a global level. Zimbabwe must abide by its international commitments, including the African Charter of Human and Peoples' Rights, by repealing all its national laws which contravene the international texts on the protection of human rights.
I also sincerely believe that countries in the region, and mainly South Africa, could get involved in supporting the return to democracy and respect for human rights in Zimbabwe.
(RO) Mr President, the events currently going on in Zimbabwe sound an alarm bell for the human rights situation on the African continent. With the prospect of the elections in June, President Mugabe is conducting a campaign of intimidation against his rival candidates. Hundreds of government officials, human rights activists and opponents of the regime have been arrested during the last two months. This situation is unacceptable.
In addition, the drafting of a democratic constitution has been postponed for a year by Mugabe. The new fundamental law would have guaranteed that the elections were held in transparent circumstances.
I should point out that the country's economic situation is deeply affected. The President supports nationalisation of the mining sector, which is the main economic sector in Zimbabwe. Such a measure is harmful as it is precisely the foreign investments in this sector which have maintained the state's stability in the wake of the economic crisis.
(FI) Mr President, in Zimbabwe, President Mugabe and the Zanu-PF Party have not managed to keep to the terms of the Global Political Agreement concluded in 2009. Zimbabwe has been unable to move towards democracy. On the contrary, in the past few months, there has been a clear increase in the intimidation of political opponents and the number of arbitrary arrests and disappearances. Efforts to create stability will not bear fruit in a political climate like the present one.
Zimbabwe is still a country where you can be abused or tortured for your political opinions. The legislative system, which suppresses free and open journalism, restricts the right to freedom of speech. Journalists are harassed. Everything should be done to support the country's progress towards genuine democracy and economic development.
It is only right and fitting that, in February this year, the European Council decided to extend restrictive measures concerning people and organisations connected with the Mugabe administration and to keep a record of the blacklist. I also think that these should be continued until there is real evidence of genuine change in Zimbabwe. However, the measures should only be targeted at Zimbabwe's corrupt government and must not be allowed to exacerbate the plight of the Zimbabwean people.
(DE) Mr President, back when I was a child, I received letters from what was then Rhodesia. Three of my grandfather's sisters were Catholic nuns in the then Rhodesia and in South Africa. They never wrote of the people of Rhodesia having to go hungry. What we hear from this country today is simply intolerable. Rhodesia, and later Zimbabwe, were the bread basket of southern Africa. Mr Mugabe - a communist socialist dictator - has managed to turn this bread basket into a famine zone.
I would like to thank all the fellow Members who have put this matter back on the agenda. It is intolerable that this dictator, Mr Mugabe, has been allowed to terrorise the people of Zimbabwe for so long. I believe that the key to ending this lies in southern Africa. I regret to say that for as long as South Africa fails to put this dictator in his place, he will continue to terrorise his people.
Vice-President of the Commission. - Mr President, I think we would all agree that Zimbabwe and its human rights violations have been on our agenda for far too long. Every glimpse of hope of some positive development is immediately crushed by outbursts of political repression and violence. This is exactly what happened again just a couple of months ago. The European Union therefore had to proceed to renew its restrictive measures, for the eighth time, in February this year.
By this clear gesture, we wanted to underline the critical importance of an agreement between the government parties on the necessary steps leading to elections in the country. In this context, the EU emphasised its willingness to revise its decision in response to further concrete developments on the ground.
The EU is deeply concerned at the upsurge in political violence seen in recent months in Zimbabwe. On 11 March, together with 21 embassies and representations, the EU issued a statement to express its concerns over the increase in what appears to be politically motivated intimidation and violence.
In this context, the EU welcomes the outcome of the recent SADC summit on 31 March 2011. The SADC communiqué calls for an immediate end to violence, intimidation, hate speech and harassment, and calls upon the government of Zimbabwe to complete all necessary steps to hold an election. It offers assistance so that elections can be organised in accordance with SADC principles and guidelines governing democratic elections. For that reason, the SADC will appoint officials to join the South African facilitation team and work with the joint monitoring and implementation committee.
The EU believes that strengthened facilitation and mediation efforts by SADC and South Africa are key to preventing further instability in Zimbabwe. The EU welcomes the region's efforts to mediate in the Zimbabwean crisis.
South Africa, in its capacity as facilitator, together with the SADC, as guarantor of the Global Political Agreement, has decided to accredit the Zimbabwean Ambassador. At this point in time, keeping a formal channel of communication open with Zimbabwe and maintaining a dialogue with the inclusive government is vital, and we should not jeopardise the position of the EU Ambassador in Harare. The EU will act and proceed in close coordination with all EU Member States.
The EU remains the largest provider of development assistance to Zimbabwe. We want to clearly express that we are tough on the regime, but we try to assist the people. With the disbursement of approximately 365 million since the establishment of the Global Political Agreement in 2009, we are - as I said - the largest donor.
Resources are only channelled through UN bodies and specialised NGOs. Since 2009, the EU has also supported governance reforms, as stipulated in the Global Political Agreement, including the constitutional reform process. The EU also funds human rights programmes, including programmes from human rights defenders. We just have to hope that all the international pressure will finally lead to free and fair elections in Zimbabwe and to the gradual normalisation of the very difficult situation in this country.
The debate is closed.
Written statements (Rule 149)
In recent months, many opponents of the Mugabe regime as well as NGO representatives have been arbitrarily arrested by the Zimbabwean authorities. Mr Mugabe's party has systematically prevented Zimbabwe's government of national unity, formed in 2009, from paving the way for a democratic transition and credible elections. There must be an immediate end to all political violence perpetrated by Mr Mugabe's supporters. The European Union and its Member States must actively engage with the African Union and the Southern African Development Community so as to ensure that future elections are not held in a climate of intimidation and violence. I welcome the fact that the European Parliament resolution calls on all Zimbabwe's political parties to work together in drafting a new democratic constitution, acceptable to all the people of Zimbabwe, prior to the next elections.
Once again, we see that intimidation, arrest, violence and even torture are the weapons used by Mugabe against his political opponents and civil society. The forces loyal to Mugabe have intimidated opposition ministers in the government of national unity. They have harassed leaders of human rights organisations and arrested 46 representatives of civil society on the charge of treason, with some of them having been beaten and even tortured while under arrest. A sustainable structure cannot be built based on fear and terror or against civil and political liberties.
I call on the European Union's High Representative to support the efforts to hold free elections in Zimbabwe, devoid of violence and intimidation. A legitimate government is required which will respect rights and fundamental freedoms, in other words, show respect for human beings. Tightening the European Union's restrictions on Mugabe's people must be one measure.